
	

113 SRES 415 ATS: Supporting the goals and ideals of National Public Health Week.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 415
		IN THE SENATE OF THE UNITED STATES
		
			April 7, 2014
			Mr. Udall of New Mexico (for himself, Mr. Brown, Mr. Whitehouse, Mr. Cardin, Mr. Johnson of South Dakota, Mr. Schumer, Mr. Begich, Ms. Warren, Ms. Heitkamp, and Mrs. Hagan) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Supporting the goals and ideals of National Public Health Week.
	
	
		Whereas the week of April 7 through April 13, 2014, is National Public Health Week, and the theme
			 for 2014 is Public Health: Start Here;Whereas since 1995, public health organizations have used National Public Health Week to educate
			 the public, policymakers, and public health professionals about issues
			 that are important to improving the health of the people of the United
			 States;Whereas the public health system that keeps our communities healthy and safe is changing as
			 technologies advance, public attitudes toward health shift, and more
			 health and safety options become available;Whereas the value of a strong public health system is in the air we breathe, the water we drink,
			 the food we eat, and the places where we live, learn, work, and play;Whereas public health professionals help communities prepare for, withstand, and recover from the
			 impact of natural and man-made disasters;Whereas according to the Institute of Medicine, despite being one of the wealthiest nations in the
			 world, the United States still ranks below many other economically
			 prosperous countries in life expectancy, infant mortality, low birth
			 weight, and many other indicators of public health;Whereas studies have shown that small strategic investments in preventive health care could result
			 in significant savings in overall health care costs;Whereas research suggests that each 10 percent increase in local public health spending contributes
			 to a 6.9 percent decrease in infant deaths, a 3.2 percent decrease in
			 cardiovascular deaths, a 1.4 percent decrease in deaths due to diabetes,
			 and a 1.1 percent decrease in cancer deaths;Whereas in communities across the country, people are changing the way they care for their health
			 by avoiding tobacco use, eating well, being physically active, and
			 preventing injuries at home and in the workplace; andWhereas by adequately supporting public health and preventive health care, we can continue to
			 transition from a public health system focused on treating illness to one
			 focused on preventing disease and promoting wellness: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)supports the goals and ideals of National Public Health Week;(2)recognizes the efforts of public health professionals, the Federal Government, States, Tribes,
			 municipalities, local communities, and individuals in preventing disease
			 and injury;(3)recognizes the role of the public health system in improving the health of individuals in the
			 United States;(4)encourages increasing the efforts and resources devoted to improving the health of people in the
			 United States and to making the United States the healthiest nation in the
			 world in one generation through—(A)greater opportunities to improve community health and prevent disease and injury; and(B)strengthening the public health system of the United States; and(5)encourages the people of the United States to learn about the role of the public health system in
			 improving health in the United States.
			
